Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 16, 2016

                                    No. 04-16-00284-CV

                           TERRACON CONSULTANTS, INC.,
                                    Appellant

                                              v.

                     ROMA INDEPENDENT SCHOOL DISTRICT,
                                  Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-14-289
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER

Appellant’s motion for extension of time to file brief is hereby GRANTED. Time is extended to
June 30, 2016.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court